DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 6-2-21.
Claims 1-4, 7, 8, 11, 12, 16-23 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of the sequence recited in claim 2 in the reply filed on 6-2-21 is acknowledged.  The traversal is on the ground(s) that the different sequences recited are all encompassed within SEQ ID No. 1, and all sequences claimed define the NFAT binding site.  This is found persuasive and this species requirement is hereby withdrawn.
Claims 11, 12, 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-2-21.
Applicant’s election without traverse of Group I, claims 1-4, 7, 8, 16, 17, 22 and 23,  in the reply filed on 6-2-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "one further transcription factor binding site sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 16, 17, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigoutsos et al (US 2011/0178283).
Rigoutsos et al (US 2011/0178283) teach pharmaceutical compositions comprising polynucleotides comprising SEQ ID Nos. 2 and 3, which are optionally short-hairpin RNA molecules (see esp. ¶¶ 0091-0094, 0041, claims 1, 15 and 16, and Seq ID Nos. 363,935 and 672,001).
RESULT 102
US-11-408-557-363935
; Sequence 363935, Application US/11408557
; Publication No. US20110178283A1
; GENERAL INFORMATION
;  APPLICANT: International Business Machines Corporation
;  APPLICANT:Rigoutsos, Isidore
;  APPLICANT:Huynh, Tien
;  APPLICANT:Tsirigos, Aristotelis
;  APPLICANT:McHardy, Alice C.
;  TITLE OF INVENTION: Ribonucleic Acid Interference Molecules and Binding Sites Derived
;  TITLE OF INVENTION:by Analyzing Intergenic and Intronic Regions of Genomes
;  FILE REFERENCE: YOR920060259US1
;  CURRENT APPLICATION NUMBER: US/11/408,557
;  CURRENT FILING DATE: 2011-04-07
;  PRIOR APPLICATION NUMBER: US 11/367,512
;  PRIOR FILING DATE: 2006-03-03
;  NUMBER OF SEQ ID NOS: 747378
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 363935
;  LENGTH: 17
;  TYPE: DNA
;  ORGANISM: M. musculus
US-11-408-557-363935

  Query Match             100.0%;  Score 10;  DB 32;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTGGAAACA 10
              ||||||||||
Db          1 AGTGGAAACA 10

RESULT 5
US-11-408-557-672001/c
; Sequence 672001, Application US/11408557
; Publication No. US20110178283A1
; GENERAL INFORMATION
;  APPLICANT: International Business Machines Corporation
;  APPLICANT:Rigoutsos, Isidore
;  APPLICANT:Huynh, Tien
;  APPLICANT:Tsirigos, Aristotelis
;  APPLICANT:McHardy, Alice C.
;  TITLE OF INVENTION: Ribonucleic Acid Interference Molecules and Binding Sites Derived
;  TITLE OF INVENTION:by Analyzing Intergenic and Intronic Regions of Genomes
;  FILE REFERENCE: YOR920060259US1
;  CURRENT APPLICATION NUMBER: US/11/408,557
;  CURRENT FILING DATE: 2011-04-07
;  PRIOR APPLICATION NUMBER: US 11/367,512
;  PRIOR FILING DATE: 2006-03-03
;  NUMBER OF SEQ ID NOS: 747378
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 672001
;  LENGTH: 13
;  TYPE: DNA
;  ORGANISM: D. melanogaster
US-11-408-557-672001

  Query Match             100.0%;  Score 10;  DB 32;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTGGAAACA 10
              ||||||||||
Db         11 AGTGGAAACA 2



Claim(s) 1, 2, 7, 8, 16, 17, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ports et al ( US 2020/0054673).
Ports et al ( US 2020/0054673) teach pharmaceutical compositions comprising polynucleotides comprising SEQ ID Nos. 2 and 3, which are optionally short-hairpin RNA molecules (see esp. ¶¶ 0068-0070, 0135-0138, 0145, 0383-0394, 0735-0743, 0842, Table 2, Accession No. NM_004958.3
(CCAAGGGGATGCATTGGCTAGTGGACCAGTGGAAACAGGACCCATGAAGAAACTGCACGT).

Allowable Subject Matter
SEQ ID No. 1 appears free of the prior art searched and of record.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-28-22
/JANE J ZARA/Primary Examiner, Art Unit 1635